Citation Nr: 0712797	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
conversion reaction with anxiety symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In July 2006, the RO testified before 
the undersigned at a Board hearing at the RO.  A transcript 
of that hearing has been incorporated into the claims file.  


FINDINGS OF FACT

1.  A back disability was not manifested during the veteran's 
active duty service, arthritis was not shown within one year 
of service discharge, and any current back disability is not 
otherwise related to service.

2.  Conversion reaction with anxiety has formally been 
diagnosed and is currently in substantial remission.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated 
during the veteran's active duty service and arthritis may 
not be presumed to be of service onset..  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for conversion reaction with anxiety have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9424 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
February 2002, which was prior to the April 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2002 letter as well as March 2004 and 
July 2004 letters, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters noted above, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the veteran to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the 
information noted above and, with regard to elements four and 
five, the Board finds that the appellant is not prejudiced by 
a decision at this time since the claims are being denied.  
Therefore, any notice defect, regarding the disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing which he attended in July 2006.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

A.  Back Disability

Facts

The veteran's service medical records include a November 1942 
enlistment examination report showing that he had no 
musculoskeletal defects.  There is a February 1945 progress 
note from the neuropsychiatric clinic noting that the veteran 
had back pain from age 12 to 14 years old from which he 
recovered.  He also reported that the back pain recurred 
following an automobile accident at age 18 and was ongoing.  
Neither this record nor any other service medical record 
shows treatment or a diagnosis related to the veteran's back.  

The veteran's January 1946 separation examination report 
shows that he had no musculoskeletal defects.  

In May 1947, the veteran filed a claim for service connection 
for disabilities that did not include the back.

A November 1947 VA examination report is devoid of complaints 
or findings regarding the back.

In May 1972, the veteran was admitted to a private hospital 
for a gastrointestinal disability.  A Review of Systems 
revealed compound fracture of D-12 which had healed.  

Private medical records from North Shore Medical Group show 
that the veteran had been treated in the 1970s and 1980s for 
ailments unrelated to his back.  They include a medical 
letter to an insurance company reporting that the veteran had 
had an auto accident with a back injury at the age of 18 with 
low back problems subsequent to the accident which appeared 
quiescent at the time.  

X-rays of the veteran's lumbosacral spine and pelvis were 
taken in October 1989 at North Shore Medical Group revealing 
very mild anterior subluxation of L4 over L5 secondary to 
osteoarthritis change, severe disc space narrowing with disc 
calcification at L4-L5, mild disc space narrowing at L5-S1, 
sacralization of L5, and mild degenerative change involving 
the hip joints bilaterally.

A bone scan was performed by VA in May 1995 revealing 
moderate degenerative disc disease of the spine.  Lumbosacral 
x-rays performed in May 1995 showed laminectomy with marked 
narrowing at L4-5, L5-S1 with degenerative changes at both 
levels. 

VA medical records in 1996 and 1997 note a 50 year history of 
low back pain and herniated/bulging discs at L2-L3, L3-L4.  
An April 1996 record states that the veteran had low back 
pain secondary to degenerative joint disease of the 
lumbosacral spine.  A VA medical record dated in August 1997 
shows that the veteran was to begin pool therapy for back 
pain.  His history was reported as being significant for 
chronic low back pain secondary to a back injury in the 
1940s.  

In January 2002, the veteran filed a claim for service 
connection for a back disability.  He asserted that he 
"seriously" injured his back during basic training after 
his transfer to an infantry unit.  He said he had two 
herniated discs and was hospitalized at an Army Hospital in 
Greensboro, North Carolina.  

In a later statement in February 2002, the veteran said that 
he had not been hospitalized for his back injury, but that x-
rays of his back had been taken either in Shreveport, 
Louisiana, Greensboro, North Carolina or at an Army Hospital 
in Chenute, Illinois.  

In an April 2002 notice of disagreement, the veteran asserted 
that he injured his back in service and underwent x-rays, but 
had not been hospitalized.  He said he returned to duty and 
continued to suffer, but did not persist with complaints.  He 
reported that he had been treated and x-rayed many times by 
VA beginning in 1996.  

VA outpatient records dated from June 2002 to 2003 from the 
Northport VA Medical Center (VAMC) reflect the veteran's 
history of chronic back pain.  

A VA examination report dated in October 2003 contains the 
veteran's report of injuring his back during basic training 
on an obstacle course.  The veteran said he fell while 
climbing and landed on his back.  He reported that he just 
"lived with it", and underwent x-rays approximately one 
year later in service, but could not remember when or where.  
He denied a history of falls, automobile accidents causing 
low back pain, and back surgery.  The examiner indicated that 
he had reviewed the veteran's claims file and that there was 
no history of a back injury in service.  He relayed that 
results of magnetic resonance imaging (MRI) performed in 1995 
revealed spondylolisthesis with anterior subluxation of L4/5 
and pseudo-bulge at L4/5 and diffuse disk bulging at all 
levels.  There was also fatty replacement present in 
vertebral bodies L3 to sacral level.  He diagnosed the 
veteran as having lower back pain syndrome related to 
spondylolisthesis with subluxation of lumbar L4-5 and 
degenerative disk disease of lumbar spine.  He also diagnosed 
the veteran as having kyphoscoliosis of thoracic and lumbar 
spine.  He opined that it was less likely than not that the 
veteran's claimed back condition was caused by service.  

The veteran complained during a May 2004 VA outpatient clinic 
visit of chronic lumbago for many years.  Treatment was noted 
to include pool therapy, acupuncture and nonsteroidal 
medication.  The veteran reported present symptoms of 
"unbearable" pain that was off and on with radiation to the 
left leg.  An impression was rendered of chronic disc 
degenerative joint disease, kyphotic dorsal spine.  X-rays 
were taken in May 2004 revealing significant facet joint 
arthritis from L3 through L5-S1.  

A July 2004 VA medical record shows that the veteran had low 
back pain of many years with occasional radiation into the 
lower extremity.  A July 2004 physical therapy record shows 
that the veteran completed back school.  

The veteran stated in the September 2004 substantive appeal 
that he continued to suffer with back spasm after service and 
has had off and on again back pain for 61 years.  He said 
that he had been off by one year when he reported to medical 
personnel in 1998 that he injured his back in an accident at 
age 18.  

Results of a lumbar spine MRI performed in May 2005 showed 
degenerative disease of stenosis and grade I 
spondylolisthesis at L4-5.  

The veteran testified at a Board hearing in July 2006 that he 
hurt his back "very early", but aggravated it several times 
during service.  He said he initially injured his back in 
service in 1943 in Florida when he fell off the back of a 
truck, but just "struggled through it".  He reported that 
he again injured it during basic training at Fort Dix in 1944 
in a fall while performing on an obstacle course.  

VA progress notes in October 2006 show diagnoses of spinal 
stenosis, L3/4, and degenerative changes, cervical spine.  

Discussion

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111 (West 2002).

The veteran's service medical records show that he had no 
musculo-skeletal defects at his enlistment examination in 
November 1942.  They also include psychiatric records in 
February 1945 noting a history of back pain from age 12 to 14 
years old that resolved, and following an auto accident at 
age 18 that was ongoing, but they are devoid of treatment or 
diagnoses related to the back.  Because the veteran was not 
found to have any musculoskeletal defects at service entry 
and in the absence of clear and unmistakable evidence of a 
pre-existing back disability, the veteran is presumed to have 
been in sound condition with respect to his back when he 
entered active duty.  38 U.S.C.A. 1111 (West 2002).

In further regard to the notation of an automobile accident 
at age 18, the record shows that the veteran entered active 
duty one month shy of his 19th birthday.  There is no 
indication of an automobile accident in the veteran's service 
medical records nor does he contend otherwise.  Rather, he 
relates his back problems to two falls he asserted occurred 
while on active duty.  He testified that the first injury 
occurred in 1943 in Florida when he fell off the back of a 
truck.  He said he did not seek medical attention at that 
time.  He said the second injury occurred in 1944 during 
basic training at Fort Dix when he fell while performing on 
an obstacle course.  He said that he did seek medical 
attention following this incident.  However, as noted above, 
the veteran's service medical records are devoid of any 
treatment or diagnoses related to his back, and they do not 
show any back injuries.  Moreover, the veteran was found to 
have no musculo-skeletal defects at his separation 
examination in January 1946.

The first postservice notation regarding the veteran's back 
is many years after service.  In this regard, there are 
private medical records dated in the early 1970s that note a 
history of back problems related to an automobile accident at 
age 18, as well as findings of fractures at D-12 which were 
healed.  Later, in 1989, x-ray findings revealed very mild 
anterior subluxation of L4 over L5 secondary to 
osteoarthritis change, severe disc space narrowing with disc 
calcification at L4-L5, mild disc space narrowing at L5-S1, 
sacralization of L5, and mild degenerative change involving 
the hip joints bilaterally.  Additional x-ray findings in 
1995 revealed laminectomy with marked narrowing at L4-5, L5-
S1 with degenerative changes at both levels.

Even assuming arguendo that the veteran did in fact injure 
his back in falls in service, it appears that such injuries 
were acute in nature and had resolved by the time of the 
separation examination.  This is based on the lack of any 
medical documentation of treatment or diagnosis related to 
the veteran's back in the service medical records, his 
January 1946 separation examination report showing no 
musculoskeletal defects, and the fact that there is no 
supporting evidence of a chronic back disability for many 
years after service.  Moreover, in October 2003, a VA medical 
examination was conducted at which time the veteran relayed 
to the examiner the inservice back injury.  Nonetheless, the 
VA examiner noted that there was no indication of such injury 
in the veteran's records and opined that it was less likely 
than not that the veteran's claimed back disability was 
caused by service.  The record does not include any medical 
evidence that supports the veteran's claim.

The Board in no way disputes the veteran's sincere belief 
that his present back disability is related to service.  
However, his opinion as the etiology of this disability, 
without a supportive opinion from a physician, does not 
constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layman and without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his current back disability, and 
the only medical opinion on this point weighs against the 
claim.

Based on the evidence, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's back disability is related to his active duty 
service.  Consideration has been given to the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

B.  Conversion Reaction with Anxiety Symptoms

Facts

By rating decision dated in January 1948, the RO granted 
service connection for conversion reaction with anxiety 
symptoms and assigned the veteran a 10 percent evaluation.  

VA outpatient records dated in 2001 and 2002 show treatment 
for memory problems, sleep disturbance, and depression, due 
to nonservice-connected Alzheimer's dementia.  

In February 2002, the veteran filed a claim for an increased 
evaluation for his psychiatric disability.  He made specific 
reference to long and short-term memory problems.
 
During a VA psychiatric examination in March 2002, the 
veteran admitted to feelings of low self esteem and depressed 
mood related to his retirement and memory problems.  He was 
noted to have had nightmares and sleep disturbance, but these 
symptoms had subsided since his initial referral to the VA 
mental hygiene clinic.  On examination the veteran was neatly 
dressed and appropriately groomed.  He was alert and oriented 
and his speech was relevant, spontaneous and at a normal 
rate.  His mood was mildly dysphoric and anxious with 
congruent affect.  His thinking was logical, goal oriented, 
and without evidence of formal thought disorder.  He denied 
hallucinations and delusions.  Long term recall was somewhat 
vague and inconsistent, short term recall and concentration 
were moderately impaired.  The veteran denied suicidal or 
homicidal ideation or plan.  He did not describe panic 
attacks, rituals, compulsions or unusual somatic complaints.  
Judgment and insight were present.  The veteran was diagnosed 
as having neurosis, conversion disorder in substantial 
remission, adjustment disorder with mixed anxiety and 
depression due to the veteran's Alzheimer's-type dementia 
with onset in the last five years.  The examiner gave the 
veteran a global assessment of functioning (GAF) score of 75 
related to his neurosis, conversion disorder.  He assigned a 
GAF of 60 for his adjustment disorder and Alzheimer's-type 
dementia.  

VA outpatient records dated in 2003 and 2004 show treatment 
for memory problems, sleep disturbance, and depression, due 
to nonservice-connected Alzheimer's dementia.  

A March 2004 VA outpatient record shows that the veteran was 
being followed by neurology and psychiatry to determine how 
much of the veteran's memory loss was due to depression 
versus dementia.  Neuropsychiatric testing that had been 
conducted in September 2002 reportedly revealed evidence of 
cognitive dysfunction with suggestion of superimposed 
emotional component (anxiety/depression).  The record notes 
that the veteran had been put on several antidepressants 
which were stopped due to side effects.  The record also 
notes that the veteran had been put on Aricept as it was felt 
that dementia was the primary cause.  He was assessed as 
having depression and memory loss.  

An April 2004 VA psychiatric note shows that the veteran had 
noted memory loss and problems with word finding, but 
reported no significant depressive or anxiety symptoms.  He 
continued his desire to not take antidepressants which the 
examiner agreed with.  He was found to be alert and oriented 
times three and was no threat to himself or others.  He 
reportedly kept active and believed he was coping with his 
mental changes.  There was no severe vegetative symptoms of 
depression.  The veteran was diagnosed as having dementia.  

In June 2004, the veteran underwent another VA psychiatric 
examination.  He reportedly last worked as an engineering 
consultant in 2001 and had not been gainfully employed in any 
capacity since his last VA examination (in March 2002).  It 
is also noted that since his last examination he continued to 
see an outpatient VA psychiatrist once every 15 weeks.  
Despite being notably depressed about the progression of his 
dementia, the veteran decided to discontinue his psychiatric 
medication because he said it did little to improve his mood 
or sleep pattern.  He said he lived with his wife who was 
physically disabled and for whom he did the chores and 
shopping.  He also said he had several friends whom he saw 
once a week on average.  He reported little contact with his 
adult children, but did not indicate any estrangement or 
significant legal problems.  He required lists to perform 
household chores.  He said he drives, but gets confused on 
occasion about directions.  He also said he enjoys cooking.  
His symptoms were noted to be essentially the same as his 
last examination.  He suffered from some deficiencies in 
short term recall, word findings and periodic confusion, all 
of which were associated with the Alzheimer's dementia 
diagnosed within the last five years.  The veteran did not 
report any effect on his past or present occupational 
functioning by conversion symptoms.  

On examination the veteran was casually dressed, 
appropriately groomed and alert and oriented.  He made good 
eye contact and displayed appropriate behavior.  His mood was 
mildly dysphoric and his affect was mood congruent.  He 
denied suicidal or homicidal ideation.  There was no 
impairment of communication or thought process and his speech 
was spontaneous, relevant and at a normal rate and rhythm 
except when he hesitated to find the right words.  His 
thinking was logical, goal oriented and without evidence of 
formal thought disorder.  He denied hallucinations and 
delusions.  Long term recall was grossly intact and short 
term recall was mild to moderately impaired.  Attention and 
concentration were variable.  He denied panic attacks, 
phobias, obsessive thoughts or rituals that interfered with 
functioning.  He reported chronic sleep disturbance which 
left him fatigued during the day.  Judgment and insight were 
present.  The veteran was diagnosed as having Alzheimer's-
type dementia, uncomplicated; adjustment disorder with mixed 
anxiety and depression due to the veteran's Alzheimer's-type 
dementia with onset in the last five years; neurosis, 
conversion disorder in substantial remission.  The examiner 
assigned the veteran a GAF of 59 for his Alzheimer's dementia 
symptoms and a GAF of 58 to 65 in the past year.  He stated 
that there were no significant symptoms noted at the 
interview associated with the veteran's previously diagnosed 
conversion disorder.  

During a Board hearing in July 2006, the veteran testified 
that he had not sought psychiatric treatment in the past 
year.  He admitted to feelings of anxiety and nervousness and 
being irritable several times a week, but said he still had 
pretty good control of himself.  He said that he wakes up 
thrashing in his sleep once every couple of months.  He 
reported that when he gets depressed, about two to three 
times a week, he tends to get away by himself, but denied 
being unable to take care of himself.  He said that while he 
worked he was a loner, but he denied ever being violent in 
the workplace.  He also said he and his wife went out 
together socially and he had a good relationship with family 
members.  He stated that both his long and short-term memory 
problems were getting worse and he gave an example of 
forgetting appointments.  

Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only insofar as it affects earning 
capacity.  38 C.F.R. §§ 4.126, 4.130 (2006).

Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the phrase "such symptoms 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

The veteran's service-connected conversion reaction with 
anxiety symptoms is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9424, for 
conversion disorder.

Under 38 C.F.R. § 4.130, Diagnostic Code 9424, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication. Higher ratings are warranted for 
more severe occupational and social impairment.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances 


(including work or a work-like setting); inability to 
establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the DSM-IV, p. 32.] GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

After careful consideration of the record, to include 
pertinent VA outpatient records and reports of VA examination 
in March 2002 and June 2004, the Board concludes that the 
veteran's service-connected conversion reaction does not 
warrant the assignment of a higher than 10 percent rating.  
That is, the manifestations of conversion reaction do not 
more nearly approximate the criteria for a 30 percent rating.  
In that regard, the Board finds that conversion reaction has 
formally been diagnosed, but it is for the most part 
asymptomatic, as discussed below.

VA outpatient records from 2001 to 2004 show that the veteran 
had been treated mainly for memory problems and sleep 
disturbance related to dementia and that these problems were 
the cause of his depression.  There was no diagnosis of or 
any apparent treatment for conversion reaction, for which 
service connection had originally been established in January 
1948.  In this regard, a March 2002 VA examiner found that 
the veteran's neurosis, conversion disorder, was in 
substantial remission and assigned a GAF of 75 for this 
diagnosis.  Similarly, the June 2004 VA examiner opined that 
the veteran's psychiatric symptoms, namely mild depression, 
confusion, and memory loss, were less likely than not related 
to his service-connected conversion disorder, currently in 
substantial remission.  He went on to state that no 
significant symptoms were noted at the interview associated 
with the previously diagnosed conversion disorder.  

Based on the findings as reported in the VA examination 
reports and outpatient records, the Board finds that the 
veteran does not exhibit symptoms of conversion disorder that 
are of such severity as to affect his life and his ability to 
function to a degree that more nearly approximates the 
criteria for the assignment of a 30 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).    

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's service-connected conversion reaction with 
anxiety symptoms has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against entitlement to an evaluation higher than 
10 percent, that doctrine is not applicable and does not 
operate to assign an increased rating.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a back disability is denied.

An evaluation in excess of 10 percent for conversion reaction 
with anxiety symptoms is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


